DISMISS; and Opinion Filed May 28, 2015.




                                                           In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                                  No. 05-15-00205-CR

                                      THOMAS JAMES DUNN, Appellant

                                                              V.

                                       THE STATE OF TEXAS, Appellee

                            On Appeal from the Criminal District Court No. 5
                                         Dallas County, Texas
                                 Trial Court Cause No. F14-57706-L

                                        MEMORANDUM OPINION
                       Before Chief Justice Wright and Justices Brown and Stoddart

         Appellant has filed a motion to dismiss the appeal. 1 Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                                     PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

150205F.U05



1
  Appellant’s motion also included his appeals in cause nos. 05-15-00204/00206/00207-CR. Those appeals were dismissed for want of
jurisdiction on May 26, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

THOMAS JAMES DUNN, Appellant                      On Appeal from the Criminal District Court
                                                  No. 5, Dallas County, Texas
No. 05-15-00205-CR        V.                      Trial Court Cause No. F14-57706-L.
                                                  Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                      Justice Wright and Justices Brown and
                                                  Stoddart.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 28th day of May, 2015.